Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 7-9, 20, 22-27 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected claims, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/4/2020.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 (and respective pendant claims) are  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1
	The limitation of said “wherein each of the power units is connected to the first end at a second end, and the second end of each of the power units is connected to the first end of an adjacent one..” and “the fourth end of each of the power converters is connected to the third end of an adjacent one [ ]” and “fourth end of an M-th one [ ] connected to the second end of the power unit” does not commensurate in scope with the disclosed invention. 
	First, lack of antecedent basis for the term “the power unit” as plural power units are disclosed. 
	Second, the claim states that each (emphasis added) ends are connected as disclosed above but this is not the case for each of the last  of said power unit and of said power converter which is NOT connected as claim. Not the second end X2 of the last power unit 70 is NOT connected to the “first end of an adjacent one of the power units” and instead said end is open. Likewise the last fourth end X4 of the power converter is NOT connected as claimed but rather again not connected to anything (see Figure below noting last power unit 70). 

    PNG
    media_image1.png
    581
    378
    media_image1.png
    Greyscale


	In order to expedite and avoid piecemeal prosecution, the following rejection is made to the extent that the claims are understood, by considering those elements which are understood and interpreting their function in a manner which is consistent with the recited goals of the claims, and then applying the best available art.  Where there is a great deal of confusion and uncertainty as to the proper interpretation of the limitations of the claims, a rejection on the basis of prior art is deemed to be improper (see MPEP 2173.06).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 3, and 19  is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Didier e tal. EP 2,595,302 A1.

1. A modular power supply system, configured to comprise: 
a main controller (24, FIG1), configured to output a main control signal; 
N local controllers (32, FIG4) , wherein each of the local controllers is configured to receive the main control signal to output at least one local control signal; and 
N power units (18), in one-to-one correspondence with the N local controllers, wherein each of the power units comprises a first end and a second end (read input connection line end and output connection line end), each of the power units is configured to comprise M power converters (ie. each of 18), wherein each of the power converters comprises a third end and a fourth end (read input connection and output connection of each individual 18), and each of the power converters is configured to operate according to the local control signal output by a corresponding local controller (ie. see Cpec. Para. 67-69), 
wherein both N and M are natural numbers greater than one (see FIG4).  

2. The modular power supply system of claim 1, further comprising: Page 2 of 10Serial No.: 16/464,733 Amdt. Dated November 4, 2020 Response to Restriction Requirement mailed on Sept. 9, 2020 


3. The modular power supply system of claim 1, wherein the power converter is any one of an AC/DC converter, a DC/AC converter and a DC/DC converter (FIG4).  
  
19. The modular power supply system of claim 1, wherein a number of the at least one local control signal (read on by each respective control signal to applied at/to each switch which equals the number of switches, see FIG4) is identical to a number of the at least one power semiconductor switch in the power converter, and each of the local control signals is configured to control the corresponding power semiconductor switch to be turned on or off.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 6, 8, 10, 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Didier e tal. EP 2,595,302 A1.


6. The modular power supply system of claim 1, wherein the topology of all of the M power converters in each of the power units is full- bridge converters.
Didier further teaches it is known to use either half-bridge or full-bridge converters for said M2Lc based converters (See para. 4). It would have been obvious to provide said full-bridge converter in place of said half-bridge as further taught by Didier as they are known equivalents and a matter of design parameter choice. 

8. The modular power supply system of claim 6, wherein each of the power converters is configured to comprise: Page 3 of 10Serial No.: 16/464,733 Amdt. Dated November 4, 2020 Response to Restriction Requirement mailed on Sept. 9, 2020 at least one power semiconductor switch, wherein each of the local control signals is configured to control turn-on and turn-off of a corresponding power semiconductor switch. (see FIG4).  

10. The modular power supply system of claim 8, wherein each of the power units further comprises: M drive circuits, in one-to-one correspondence with the M power converters, wherein each of the drive circuits is configured to be connected to the power semiconductor switch of the corresponding power converter, and receive the at least one local control signal output by the corresponding local controller, to output at least one driving signal to control turn-on and turn- off of the power semiconductor switches in the corresponding M power converters (see FIG4).  

11. The modular power supply system of claim 8, wherein each of the power units further comprises: a plurality of drive circuits (30, para. 56), wherein a number of the plurality of drive .  

Claim 12, 13, 14, 17, 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Didier e tal. EP 2,595,302 A1 and Applicant’s Admitted Prior Art (AAPA).

Didier fails to teach:
12. The modular power supply system of claim 10, wherein each of the drive circuits is directly electrically connected to the corresponding local controller, or connected to the corresponding local controller by a magnetic isolation device or an optical isolation device.  
	AAPA teaches use of optical isolation (fiber optic) control lines (See Spec. para. 11). 
	It would have been obvious to provide said optical fiber control lines as taught by AAPA into the system of Didier wherein each of the drive circuits is directly electrically connected to the corresponding local controller, or connected to the corresponding local controller by a magnetic isolation device or an optical isolation device with the motivation to provided desirable isolation. 

Didier fails to teach:


	AAPA teaches use of optical isolation (fiber optic) control lines (See Spec. para. 11). 
	It would have been obvious to provide said optical fiber control lines as taught by AAPA into the system of Didier wherein said control lines are provided by said fiber optic thereby directly electrically connected to the corresponding local controller, or connected to the corresponding local controller by a magnetic isolation device or an optical isolation device with the motivation to provided desirable isolation. 

Didier fails to teach:
14. The modular power supply system of claim 11, wherein each of the drive circuits is directly electrically connected to the corresponding local controller, or connected to the corresponding local controller by a magnetic isolation device or an optical isolation device.  
	AAPA teaches use of optical isolation (fiber optic) control lines (See Spec. para. 11). 
	It would have been obvious to provide said optical fiber control lines as taught by AAPA into the system of Didier wherein said control lines are provided by said fiber optic thereby wherein each of the drive circuits is directly electrically connected to the corresponding local controller, or connected to the corresponding local controller by a magnetic isolation device or an optical isolation device with the motivation to provided desirable isolation. 

17. Didier teaches said drive circuit providing “drive logic pulses” read on by said PWM style converter switch signal pulses (See 56) however fails to teach:

	AAPA teaches use of optical isolation (fiber optic) control lines (See Spec. para. 11). 
	It would have been obvious to provide said optical fiber control lines as taught by AAPA into the system of Didier wherein said control lines are provided by said fiber optic thereby wherein each of the drive circuits comprises a magnetic isolation device, the magnetic isolation device transmits drive logic pulses contained in the local control signal; or each of the drive circuits comprises a magnetic isolation device, the magnetic isolation device transmits drive logic pulses and power pulses contained in the local control signal; or each of the drive circuits comprises a magnetic isolation device, the magnetic isolation devices of a portion of the drive circuits transmits drive Page 5 of 10Serial No.: 16/464,733 Amdt. Dated November 4, 2020 Response to Restriction Requirement mailed on Sept. 9, 2020 logic pulses contained in the local control signal, and the magnetic isolation devices of another portion of the drive circuits transmits the drive logic pulses and power pulses contained in the local control signal with the motivation to provided desirable isolation. 


18. The modular power supply system of claim 11, wherein each of the drive circuits comprises a magnetic isolation device, the magnetic isolation device transmits drive logic pulses contained in the local control signal; or each of the drive circuits comprises a magnetic isolation device, the magnetic isolation device transmits drive logic pulses and power pulses contained in the local control signal; or each of the drive circuits comprises a magnetic isolation device, the magnetic isolation devices of a portion of the drive circuits transmits drive logic pulses contained in the local control signal, and the magnetic isolation devices of another portion of the drive circuits transmits the drive logic pulses and power pulses contained in the local control signal (see FIG4).
  AAPA teaches use of optical isolation (fiber optic) control lines (See Spec. para. 11). 
	It would have been obvious to provide said optical fiber control lines as taught by AAPA into the system of Didier wherein said control lines are provided by said fiber optic thereby wherein each of the drive circuits comprises a magnetic isolation device, the magnetic isolation device transmits drive logic pulses contained in the local control signal; or each of the drive circuits comprises a magnetic isolation device, the magnetic isolation device transmits drive logic pulses and power pulses contained in the local control signal; or each of the drive circuits comprises a magnetic isolation device, the magnetic isolation devices of a portion of the drive circuits transmits drive logic pulses contained in the local control signal, and the magnetic isolation devices of another portion of the drive circuits transmits the drive logic pulses and power pulses contained in the local control signal, with the motivation to provided desirable isolation. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL CAVALLARI whose telephone number is (571)272-8541.  The examiner can normally be reached on The examiner can normally be reached on Monday-Friday, 10:00-18:30. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached at (571)272-7492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


	
	
	/DANIEL CAVALLARI/            Primary Examiner, Art Unit 2836